UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4581


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY LAMONTE PACE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00401-JAB-2)


Submitted:    December 4, 2009              Decided:   December 16, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Lamonte Pace pled guilty, pursuant to a plea

agreement,       to       one      count      of         distribution        of        cocaine

hydrochloride, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C)

(2006),    and   to    one      count   of    possession        of     a    firearm      by    a

convicted     felon,      in      violation        of    18    U.S.C.      §§     922(g)(1),

924(a)(2) (2006).             Following a jury trial, Pace was convicted

of one count of possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(2006); he was sentenced to a total of 128 months’ imprisonment.

Pace appeals his sentence, alleging that it is substantively

unreasonable because it is greater than necessary to further the

goals of the 18 U.S.C. § 3553(a) (2006) sentencing factors.                                   We

affirm.

            This      court       reviews    a     sentence      for       reasonableness,

applying    an   abuse       of    discretion         standard.         Gall      v.    United

States,    552     U.S.    38,      49-51    (2007).           This     review     requires

appellate consideration of both the procedural and substantive

reasonableness of a sentence.                Id.        Because Pace challenges only

the   substantive      reasonableness            of     his   sentence,      we    need    not

consider whether his sentence is procedurally reasonable.                                  See

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999) (holding that a party who fails to assert claims in the



                                             2
argument       section   of     its    opening      brief       is     deemed     to     have

abandoned those claims).

               This court reviews the substantive reasonableness of

the     sentence,      “taking      into     account      the     ‘totality       of      the

circumstances, including the extent of any variance from the

[g]uidelines range.’”            United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007) (quoting Gall, 552 U.S. at 51).                             This court

accords    a    sentence      within   the       properly     calculated        guidelines

range     an    appellate      presumption        of     reasonableness.               United

States v.      Abu    Ali,    528 F.3d     210,    261    (4th       Cir.   2008),      cert.

denied, 129 S. Ct. 1312 (2009).                  We have thoroughly reviewed the

record and find that Pace has failed to rebut that presumption.

See United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

2006) (stating presumption may be rebutted by showing sentence

is unreasonable when measured against the § 3553(a) factors).

We thus find the sentence reasonable.

               We   affirm    the   judgment       of   the   district       court.        We

dispense       with    oral    argument       because       the      facts    and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             3